Citation Nr: 0911496	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-40 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed posttraumatic 
stress syndrome (PTSD).



ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision.  

In a March 2006 rating decision, the RO characterized the 
issue as a petition to reopen the claim.  However, the 
veteran filed Notices of Disagreement to both the May 2004 
rating decision and the July 2005 rating decision.  Thus, the 
case has continued in appellate status.  See 38 U.S.C.A. § 
7105; 38 C.F.R. §§ 20.302, 20.1103.  For this reason, the 
Board need not address whether the Veteran has submitted new 
and material evidence with respect to the claim on appeal.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999).  

The Board notes that, in January 2009, the Veteran's 
representative, North Carolina Department of Veterans Affairs 
(NCDVA), withdrew its Power of Attorney; the Veteran has not 
appointed a new representative at this time.  


FINDING OF FACT

The Veteran is shown to have a diagnosis of PTSD due to 
stressors or stressful events that he as likely as not 
experienced in his service in the Republic of Vietnam, 
including incidents that occurred during combat with the 
enemy. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by PTSD is due to disease or injury 
that was incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  

The VCAA and its implementing regulations essentially 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).  

In a July 2008 statement, the Veteran appeared to request a 
hearing before the Board on the matter.  Considering the 
record in light of the above criteria, however, and in view 
of the favorable disposition, the Board finds that all 
notification and development action needed to render a fair 
decision on the issue of service connection for PTSD has been 
accomplished.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted on a direct basis for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Service connection for PTSD "requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f).  

In this case, the medical evidence of record includes a 
competent diagnosis of PTSD, which related his current 
symptoms to his claimed stressors in the Republic of Vietnam.  
In particular, an October 2003 VA medical center (VAMC) 
Mental Health Clinic (MHC) therapy note, authored by a 
clinical psychologist provided a diagnosis of PTSD related to 
combat in Vietnam.  This was reiterated in a December 2003 
therapy note.  

In addition, the record includes a private (non-VA) 
psychological evaluation report, by a psychologist.  In her 
examination report, the psychologist referenced, but did not 
specifically describe, the Veteran's claimed Vietnam 
stressors.  Nonetheless, she provided a diagnosis of PTSD and 
explained that the PTSD "appear[ed] to be directly connected 
to [the Veteran's] service experiences . . . during the 
Vietnam era."  

If a veteran has received a diagnosis of PTSD from a 
competent medical professional, VA must assume that the 
diagnosis was made in accordance with the appropriate 
psychiatric criteria in regard to the adequacy of the 
symptomatology and the sufficiency of the stressor.  Cohen v. 
Brown, 10 Vet. App. 128, 153 (1997).  Accordingly, the Board 
finds that the first and second elements of service 
connection for PTSD are satisfied.  See 38 C.F.R. § 3.304(f).  

However, the Board is not required to grant service 
connection for PTSD just because a physician or other health 
care professional has accepted the Veteran's description of 
his active service experiences as credible and diagnosed the 
Veteran as suffering from PTSD.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

Rather, the Veteran must still present credible supporting 
evidence establishing the occurrence of a recognizable 
stressor during service.  The evidence necessary to establish 
this element varies depending on whether the Veteran 
"engaged in combat with the enemy."  West v. Brown, 7 Vet. 
App. 70, 76 (1994).  

If the Veteran's claimed stressor(s) relates to an event in 
which he engaged in combat with the enemy, his lay testimony, 
alone, is sufficient to verify the claimed in-service 
stressor.  VAOPGCPREC 12-99, p. 4 (October 18, 1999); Gaines 
v. West, 11 Vet. App. 353 (1998).  

Establishing that the Veteran engaged in combat with the 
enemy requires objective, competent, and factual evidence of 
record.  See id.  The determination is made on a case-by-case 
basis and means that the Veteran personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999); see also Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).  

On the other hand, when a claimed stressor is not related to 
combat, a veteran's lay statements alone are not sufficient 
to establish the occurrence of the alleged stressor.  Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Rather, the record must contain 
service records or other corroborative evidence 
substantiating the Veteran's testimony or statements as to 
the occurrence of the claimed stressors.  See West, 7 Vet. 
App. at 76; Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

In a June 2004 PTSD Questionnaire response, the Veteran in 
the present case identified several incidents.  These are not 
related to combat with the enemy.  

First, the Veteran asserted that, in September 1970, after 
being released from the hospital in Cam Ranh Bay, he hitched 
a ride on a supply truck to his unit at Sha Rang Valley.  
Somewhere along Highway 1, the truck's driver stopped and 
bought refreshment from two girls.  While stopped, someone 
jumped on the back of the truck.  The truck driver got out 
and shot the person; he then shot the two girls, who had 
started running away in fright.  When the Veteran told the 
driver to stop, the driver pointed his rifle at the Veteran.  
Sometime later, after they had got back on the road, they 
came under enemy fire.  While speeding from the scene, the 
Veteran cursed the driver, who pulled out his pistol and 
pointed it at his head.  

Next, the Veteran described an incident, in which he observed 
one of his buddies shoot a Vietnamese civilian who was 
getting a haircut.  Plus, during an alleged incident in 
January 1971, the Veteran went on an unauthorized absence 
from his unit.  He and a buddy went to the local village, but 
had to hide in a latrine when several enemy soldiers entered 
the house he was visiting.  

In addition, the Veteran also explained that he lost contact 
with his American girlfriend while he was in Vietnam and got 
into trouble for drug possession in Vietnam, even though, 
according to the Veteran, he was innocent.  

In a June 2004 stressor statement, the Veteran added that, 
when he left Vietnam with his unit in March 1971, he flew out 
in a helicopter that went over a vehicle that had been hit by 
a rocket, killing two soldiers.  

In addition to these events, the Veteran also identified the 
deaths of several friends in Vietnam as stressful events.  
First, in a June 2004 statement, the Veteran listed the names 
of three soldiers killed in the Republic of Vietnam, whom he 
had known before service.  He did not, however, indicate that 
he witnessed these persons being killed.  

Then, in a November 2005 statement, the Veteran wrote that a 
close friend, RM, had been killed while he "was there" in 
November 1970.  The Veteran was unclear as to whether he was 
physically present to witness RM's death or whether he and RM 
were together in the Republic of Vietnam during the same time 
period.  In any event, a record from the Vietnam Veteran's 
Memorial Fund shows that RM died in April 1969, which was 
before the Veteran's arrival in country.  

Similarly, in a May 2007 statement, the Veteran identified a 
buddy, DLM, with whom he trained, who was missing in action 
(MIA) in Vietnam.  

These claimed stressors, which do not relate to combat with 
the enemy, are anecdotal experiences, and simply cannot be 
verified independently.  See Cohen, 10 Vet. App. at 134 
("Anecdotal incidents, although they may be true, are not 
researchable.  In order to be researched, incidents must be 
reported and documented.").  The Board is not required to 
accept such uncorroborated accounts of a veteran's active 
service experiences.  Wood, 1 Vet. App. at 192.  

In fact, the Board may not accept a veteran's uncorroborated 
account of his in-service stressors as evidence supporting a 
claim for PTSD if the claimed stressors are not related to 
combat.  See Moreau, 9 Vet. App. at 395-396; Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

Accordingly, the Board finds that the Veteran's lay 
testimony, by itself, is not enough to establish the 
occurrence of these alleged stressors.  See Moreau, 9 Vet. 
App. at 395-396; Dizoglio, 9 Vet. App. at 166.  

Although the Board finds that the Veteran's non-combat 
related stressors do not support his claim of service 
connection for PTSD, he has also identified, in his June 2004 
PTSD Questionnaire response and throughout various other 
statements, several stressors related to combat with the 
enemy.  

First, he explained that he received sniper fire in October 
1970, while on night guard duty at Free Fire Zone, in LZ 
English-Bonson (Bong Son).  Then, in November 1970, his unit 
received enemy fire while on a "run" from Bong Son to An 
Khe.  Throughout December 1970, LZ English-Bonson, according 
to the Veteran, was hit by mortar fire approximately every 
Wednesday.  On one particular Wednesday, a mortar landed near 
the Veteran, which knocked him into his buddy, SH.  
Afterwards, he discovered that a "dud" mortar round had 
landed a few feet away.  

Finally, the Veteran wrote about two incidents in February 
1971.  First, he was on a supply run from Pleiku to the 
Cambodian border when his unit got stuck in the middle of a 
river and had to be rescued by a tank.  After being rescued, 
they returned to Pleiku, where they loaded more supplies for 
delivery to An Khe.  Second, the Veteran explained that his 
unit received mortar attacks at their base camp during this 
time.  

The Veteran's DD 214 shows that he served in the Republic of 
Vietnam from August 30, 1970 to March 26, 1971.  His unit of 
assignment was with B Battery 3d Battalion 319th Artillery 
173 Airborne Brigade, and his military occupational specialty 
(MOS) was 13A1P - FA Basic [field artillery basic].  

His service personnel record (SPR) notes that he was a 
"cannoneer."  The SPR also shows that the Veteran served in 
an "unnamed" campaign in Vietnam (with authority cited as 
"DA MSG 2821012 (Aug 70)").  

The Veteran's DD 214 further establishes that he received the 
following medals:  National Defense Service Medal (NDSM), 
Parachute (PRCHT) Badge, Vietnam Service Medal (VSM), Vietnam 
Campaign Medal (VCM), and 2 Overseas (O/S) Bars.  

A review of the Veteran's service treatment record (STR) 
shows that he sought medical treatment in early September 
1970; he was diagnosed with pneumonia.  The STR also includes 
a health record abstract, which shows that the Veteran 
underwent unspecified treatment at the 319th Aid Station on 
September 26, 1970.  

Accordingly, neither the Veteran's SPR nor his STR provide 
objective evidence that he personally participated in combat 
or received a combat-related wound or traumatic injury of any 
kind while he was in the Republic of Vietnam.  Engagement in 
combat, however, is not necessarily determined simply by 
reference to the existence or nonexistence of medical 
treatment, certain awards, or MOS's.  Dizoglio, 9 Vet. App. 
at 166.  

In that regard, the RO requested verification of the 
Veteran's claimed stressors from the Center for Unit Records 
Research (CURR), based on the information he provided.  

In July 2005, CURR responded that they researched a Quarterly 
Historical Supplement submitted by the 3d Battalion 319th 
Artillery, covering October to December 1970.  It documented 
the mission of the unit, which included direct support of 
conventional artillery fire and other artillery support to 
include target acquisition, communications, survey, ground 
transportation, logistics, and reinforcing fire of other 
artillery units.  The unit's headquarters was at LZ English.  
Although the history documented the unit's involvement in 
combat, it did not document any direct attacks on LZ English 
during the time reported by the Veteran.  

The CURR response also noted an Operational Report-Lessons 
Learned (OR-LL), covering the period from November 1, 1970 to 
April 30, 1971.  It documented that the Veteran's unit 
provided artillery support to the 173d Airborne during that 
period.  The OR-LL also recorded that the Veteran's unit 
headquarters remained at LZ English and was involved in 
combat operations in support of the 173rd Airborne.  

In addition to the CURR response, the record also includes 
official and unofficial unit records.  

Fist, excerpts from a 173d Airborne Brigade Operational 
Report-Lessons Learned report show that the 3-319th Field 
Artillery Headquarters remained at LZ English; they provided 
direct support to infantry units.  According to a different 
section, an infantry platoon received enemy fire on September 
13, 1970.  Two soldiers were killed and three were wounded.  

Second, a Department of the Army list of combat units shows 
that the Veteran's unit was located at Bong Son in September 
1970 and March 1971.  

Third, a website printout describes Bong Son as a "hotbed" 
of Viet Cong activity and reported that LZ English was a 
firebase in the area of the Bong Son plains.  

In addition to this evidence, the Board has also carefully 
considered the Veteran's assertions and other lay evidence of 
record.  In a June 2004 letter, a friend, MM, wrote that he 
knew the Veteran before and after active service.  MM felt 
that the Veteran was different after he returned from the 
service.  He described that the Veteran closed everyone out 
of his life and was unable to focus on his chosen career as a 
truck driver.  

Another friend, SH, wrote in a June 2004 letter that the 
Veteran told him "things" about Vietnam, which caused the 
Veteran to drink, feel grief-stricken, disappear for days or 
weeks, and isolate himself.  Also, the Veteran would forget 
and get confused easily.  

The Veteran's ex-wife wrote in a June 2004 letter that she 
knew him before he went into service and then married him 
when he returned.  She felt that he had changed from a 
talkative happy person into a quiet loner.  If the Veteran 
started talking about Vietnam, he would cry and disappear for 
days.  She also described that during their marriage, the 
Veteran would have nightmares and wake up yelling; gunshots 
and fireworks disturbed him; and he did not like to be around 
people.  He would sneak into the woods with the gun in the 
middle of the night after "hearing something."  She also 
indicated that the Veteran was hospitalized in 1992 after a 
suicide attempt.  

In a June 2004 letter, the Veteran's girlfriend wrote that he 
had trouble sleeping and startled easily.  Sometimes he just 
stared off into space, and when she asked him, he said that 
he was remembering old faces.  She also explained that the 
Veteran sneaked out of the house at night to sit in the woods 
with a gun after hearing noises and, sometimes, he also set 
up tripwires.  

Based on its review of the evidence, the Board finds that the 
record contains service records and other corroborative 
evidence that comports with and tends to substantiate his 
statements as to the occurrence of the claimed combat-related 
stressors.  See West, 7 Vet. App. at 76; Zarycki, 6 Vet. App. 
at 98.  Although the Veteran's personal participation has not 
been verified, the record shows that his unit frequently 
participated in combat with the enemy, which is strong 
evidence of his exposure to combat.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307, 310-11 (1997) (corroboration of every detail, 
including the Veteran's personal participation, is not 
required).  

Moreover, statements from the Veteran's ex-wife and friends 
show that the Veteran was a different person when he returned 
from the Republic of Vietnam.  "A layperson can certainly 
provide an eyewitness account of a veteran's visible 
symptoms."  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the statements do not directly verify the 
Veteran's claimed stressors, they certainly provide some 
indication of his exposure to stressful events while in the 
Republic of Vietnam.  

Finally, the Veteran's descriptions of his alleged stressors 
have been consistent over the years.  

For these reasons, the Board finds that, by providing the 
Veteran the benefit of the doubt, he more likely than not 
participated in combat with the enemy.  Accordingly, his 
claim of service connection is supported by a competent 
diagnosis of PTSD and medical evidence establishing a nexus 
between the current symptomatology and verified in-service 
stressors.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 55 (To deny a claim on its merits, the preponderance 
of the evidence must be against the claim).  

In this case, the evidence is at least in equipoise, and the 
benefit-of-the-doubt rule applies.  Gilbert, 1 Vet. App. at 
55; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The 
Board accordingly finds that the claim of0 service connection 
for PTSD must be allowed.  

ORDER

Service connection for post-traumatic stress disorder is 
granted.  




____________________________________________
Cheryl L. Mason
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


